                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
                                                 )      CRIMINAL NO. 17-02558-MV-1
        vs.                                      )
                                                 )
ARTHUR PERRAULT                                  )
                                                 )
                Defendant.                       )



                             MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court on the government’s Motion to Preclude

Inadmissible Character Evidence and Hearsay.         Doc. 62.   In the Motion, the government

requests an order prohibiting Mr. Perrault from offering inadmissible character evidence at trial,

pursuant to Rule 404 of the Federal Rules of Evidence, and from offering inadmissible hearsay

evidence, pursuant to Rule 802.       Id.   Mr. Perrault filed a Response [Doc. 68], and the

government then filed a Reply [Doc. 69].    Having considered the Motion, relevant law, and being

otherwise fully informed, the Court finds that the government’s Motion is well-taken and will be

GRANTED on the issue of character evidence. The Court will reserve ruling on the hearsay

matter until trial.

                                        BACKGROUND

        On January 29, 2019 the government filed the instant Motion requesting that the Court

enter an order prohibiting Mr. Perrault from offering inadmissible character evidence under Rule

404 or inadmissible hearsay evidence under Rule 802.     Doc. 62 at 1. Defense indicated to the
government that he planned to call D.P., an employee of St. Bernadette’s in Albuquerque. Id.

On June 29, 2017, FBI agents conducted an interview of D.P.            Id. at 2.   On January 4, 2018,

defense counsel and an investigator for the defense interviewed D.P.                Id.   During these

interviews, D.P. made statements regarding Mr. Perrault, describing him as “always professional,”

and stating that he was “surprised” by the allegations of sexual abuse and did not “suspect” or have

an “inclination” that any abuse was taking place. Id.        During the interview with the Defense’s

investigator, D.P. also stated that John Doe’s mother told D.P. that John Doe told her that Mr.

Perrault never abused John Doe. Id. at 3.

        The government argues that Rule 404 does not permit Mr. Perrault to offer evidence of

specific instances of good character in support of his defense at trial. Id. at 3–4.       Specifically,

it argues that the Court should not permit Mr. Perrault from offering character evidence that does

not relate to a pertinent character trait and that is not in the form of opinion or reputation testimony.

Id. at 4 (citing Fed. R. Evid. 404, 405).    It also argues that Mr. Perrault should not be permitted

to offer testimony or other evidence of specific instances of his good character, “as a law-abiding

person or otherwise.” Id.      With respect to hearsay, the government sets forth that hearsay is

generally inadmissible and that a party may not offer its own self-serving hearsay statements as

evidence at trial. Id. The government argues that the statements D.P. provided to investigators

are hearsay that do not fall within any exception. Id. at 5. With respect to D.P.’s statement to

the FBI that Mr. Perrault told him that he [Mr. Perrault] did not engage in any “inappropriate

behavior,” the government argues that Mr. Perrault would have to take the witness stand and

submit to cross-examination if he wishes to put his exculpatory statements before the jury. Id. at

5–6.




                                                   2
         In the Response, Mr. Perrault “agrees that the information contained in the FD-302

regarding his character cannot be introduced.” Doc. 68.        With respect to the hearsay issue, Mr.

Perrault argues that the statement that John Doe’s mother made to D.P. is admissible pursuant to

Rule 804(a)(4).      Id. at 3. However, he requests that the Court reserve its ruling on the

admissibility of hearsay evidence until trial, after the opening statements. Id. He also suggests

that the scope of the direct examination of D.P. may be related to John Doe’s cross-examination.

Id.    Accordingly, he requests that the Court does not rule on the hearsay evidence until trial. Id.

         In the government’s Reply, it requests that the Court grant its motion to preclude on the

issue of character evidence as unopposed.       Doc. 69 at 1–2.    The government also mistakenly

addresses Mr. Perrault’s argument that he should be permitted to introduce the hearsay statements

under Rule 804(b)(4). Id. at 2.     However, the Court notes that his argument is that the statement

from John Doe’s mother to D.P. should be admissible pursuant to Rule 804(a)(4) as an unavailable

declarant.

                                           DISCUSSION

      I. Character Evidence

         Under Rule 404, a party may not offer evidence of a person’s character or character trait

“to prove that on a particular occasion the person acted in accordance with the character trait.”

Fed. R. Evid. 404(a)(1). However, there is an exception in criminal cases permitting a defendant

to offer evidence of his or her own pertinent trait.   Fed. R. Evid. 404(a)(2)(A).   “When evidence

of a person’s character or character trait is admissible, it may be proved by testimony about the

person’s reputation or by testimony in the form of an opinion.”     Fed. R. Evid. 405(a).   It is only

on cross-examination that the inquiry into relevant specific instances of the person’s conduct is

permissible. Id.     If the Court admits such evidence, the prosecutor may offer evidence to rebut


                                                   3
it. Fed. R. Evid. 404(a)(2)(A).

        The Tenth Circuit has noted that, while propensity evidence is generally not allowed, this

general rule does not apply when the defendant in a criminal case “seeks to offer evidence of his

good character to imply that he is unlikely to have committed a crime.”             United States v.

Yarborough, 527 F.3d 1092 (10th Cir. 2008).            However, evidence of a person’s character or

character trait may only be proved by relevant specific instances when that character or character

trait is “an essential element of a charge, claim, or defense.” Fed. R. Evid. 405(b).

        Here, the parties appear to be in agreement that the information contained in the

investigators’ reports are not admissible as character evidence.         Therefore, it appears that

testimony from D.P. that Mr. Perrault was “always professional” will not be admitted.        Should

the parties determine that they wish to introduce character evidence, it must comport with the

limitations set forth in the Federal Rules of Evidence.

    II. Hearsay Evidence

         Hearsay is any out of court statement that is offered in evidence to prove the truth of the

matter asserted in the statement.   Fed. R. Evid. 801(c).    Hearsay is generally inadmissible unless

it is expressly permitted by a federal statute, the Federal Rules of Evidence, or other rules

prescribed by the Supreme Court.         Fed. R. Evid. 802.      Mr. Perrault has asserted that the

statement made by John Doe’s mother to D.P. regarding what John Doe told her will be admissible

pursuant to Rule 804(a)(4) [see Doc. 68 at 3], which provides for an exception to the rule against

hearsay where the declarant is unavailable due to death or an illness. As the Court does not

currently have sufficient information regarding scope of potential hearsay statements, the Court

will defer ruling on these hearsay issues until trial.




                                                   4
       IT IS THEREFORE ORDERED that the government’s motion is GRANTED on the

issue of character evidence. The Court will reserve its ruling on the hearsay issue until trial.



DATED this 13th day of March, 2019.



                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
